DETAILED ACTION
	This is in response to the amendment filed on August 3rd 2021.

Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 8/3/21, with respect to the rejection(s) of claim(s) 1 and 7 under 103 have been fully considered and are persuasive.  Specifically, the argument that Seward and Skillermark do not teach the amended feature of a protocol broker is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malladi et al. US 2018/0300124 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seward US 2018/0367646 A1 in view of Jimenez et al. US 2020/0067865 A1 and Skillermark et al. US 2020/0092121 A1 and Malladi et al. US 2018/0300124 A1.

Regarding claim 1, Seward discloses providing first data to a first network address in a first network (gateway device provides interface for communicating data between devices of a first and second network – Fig. 2, paragraphs 6-7; networks operate using addresses – see paragraph 39 which discloses using IP protocol); 

transmitting the first data to a terminal device located at the determined second network address in the second network based on a Message Queue Telemetry Transmission (MQTT) protocol (transmit data to device based on address mapping – Fig. 4; data can be transmitted using MQTT – paragraph 18).
Seward further discloses wherein transmitting the first data to a terminal device located at the determined second network address in the second network based on an MQTT protocol comprises: based on the MQTT protocol (paragraph 18, Fig. 4) and Seward also teaches receiving content from the terminal device in the second network and obtaining the second data from the content (receive response from device – Fig. 4).  

Seward does not explicitly disclose: encapsulating first data into content of a first topic and publishing the content of the first topic so that a terminal device located at the network address in the second network and that subscribes to the content of the first topic is capable of receive the content of the first topic and obtaining the first data of the first topic; or  
pre-subscribing to a second topic related to second data, and receiving a content of the second topic which is published.



The combination of Seward and Jimenz does not explicitly disclose: a first network forwarding service, wherein the first network address is for a virtual terminal device, the virtual terminal device is configured for a terminal device in a second network by using the first network forwarding service; and
wherein the mapping includes a mapping between the first network address and a network address of the terminal device in the second network (although Seward teaches mapping endpoints and addresses as previously discussed – see paragraph 29, it does not explicitly disclose mapping a network address to a virtual terminal device).  But these are taught by Skillermark as a publish/subscribe message exchange (paragraph 11) that provides a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seward and Jimenz with the forwarding service and address mapping taught by Skillermark for the purpose of communicating between networks using virtual addresses/devices.  Skillermark teaches that such a selective forwarding technique reduces network traffic (paragraphs 29-30).

	The combination of Seward, Jimenz and Skillermark does not explicitly disclose “a protocol broker” or publishing to the broker protocol but this is taught by Malladi (Fig. 5, paragraph 174).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seward, Jimenz and Skillermark with the protocol broker taught by Malladi for the purpose of implementing a publish/subscribe messaging system using MQTT.  Malladi specifically suggests using a protocol broker for MQTT (paragraph 174).

Regarding claim 2, Seward discloses before determining the second network address, establishing mapping of the first network address in the first network and the second network address in the second network(Fig. 3 step 240) by configuring for each terminal device in the second network, a mapped virtual terminal device in the first network and configuring for a 

Regarding claim 3, Seward discloses providing the first data to a virtual terminal device located at the first network address in the first network (receive data/command – Fig. 4).

Regarding claim 4, Seward discloses:
determining based on the mapping of the first network address and the second network address, the first network address according to the second network address of the terminal device which provides the second data in the second network (reference mapping for address – Fig. 4 and paragraphs 38 and 41).

Regarding claim 11, it is a device claim that corresponds to the method of claim 1; thus it is rejected for similar reasons.

Regarding claim 13, it is a non-transitory computer readable medium claim that corresponds to the method of claim 1; thus it is rejected for similar reasons.

.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, Jimenez and Malladi.

Regarding claim 7, Seward discloses: receiving at a second network address in a second network, first data from a network device located at a first network address in a first network based on MQTT, wherein the first network address is mapped to the second network address (Figs. 2-4 and paragraph 18); and
providing the first data to a respective terminal application (legacy devices have software and therefore “terminal application” – see paragraph 38).
	The remainder of claim 7 corresponds to claim 1 and therefore is rejected for the same reasons given above (except the limitations that Skillermark is relied on for, since those are not recited by claim 7).

Regarding claim 8, Seward discloses transmitting second data to the network device located at the first network address in the first network based on MQTT protocol (transmit response back to first network using MQTT – paragraph 18 and Fig. 4).



Regarding claim 15, it is a device claim that corresponds to the method of claim 7; thus it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nandy et al. US 2018/0248804 A1 discloses a broker device for communicating MQTT messages between a publisher and subscriber (abstract, Fig. 1, paragraph 21).
Nalluri et al. US 2020/0153789 A1 discloses a MQTT broker using a publish/subscribe communication model that enables devices to communication with each other via “topics” (paragraph 5).
Rahman et al. US 2018/0191666 A1 discloses performing address translation (e.g. mapping) using the well-known technique of NAT and also using MQTT (paragraphs 66 and 124).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975